SOMEBYILLE, J.
— The present case seems to have been submitted to the chancellor, and decided by him, upon the pleadmgs and proof , the proof consisting of a very large number of depositions. These depositions have all been omitted from the record, and in their absence we are bound to presume *344in favor of the correctness of the chancellor’s decree dismissing the bill. The presumption is, that the allegations of the appellant’s bill were not sustained by the proof; and the decree is accordingly affirmed.